United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2191
Issued: May 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2008 appellant filed a timely appeal from a June 2, 2008 decision of the
Office of Workers’ Compensation Programs adjudicating his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than five percent impairment to his right upper
extremity for which he received a schedule award.
FACTUAL HISTORY
On May 5, 2005 appellant, then a 44-year-old truck driver, filed a claim for a traumatic
injury alleging that he injured his neck and both arms while loading and unloading mail. His
claim was accepted for a cervical sprain, aggravation of cervical stenosis and a right arm and
shoulder sprain. On April 27, 2006 appellant filed a claim for a schedule award. On May 18,
2007 he underwent surgery consisting of repair of a right rotator cuff tear, subacromial

decompression, resection of the distal clavicle and debridement of the rotator cuff and posterior
and superior labrum.
In a report dated April 11, 2006, Dr. Jason Brokaw, an attending Board-certified
physiatrist, calculated that appellant had five percent whole body impairment due to decreased
range of motion of the cervical spine, based on the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (the A.M.A., Guides).1
On June 13, 2006 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and an
Office medical adviser, reviewed the April 11, 2006 report from Dr. Brokaw and calculated that
appellant had one percent right upper extremity impairment, based on Grade 4 sensory deficit
and the A.M.A., Guides.2
By decision dated June 26, 2006, the Office granted appellant a schedule award based on
one percent right upper extremity for 3.12 weeks, from May 5 to 26, 2005.3
In a February 27, 2008 report, Dr. Gary W. Pushkin, a Board-certified orthopedic
surgeon, stated that appellant had well-healed arthroscopic portals in his right shoulder from his
surgery. There was no atrophy. There was some anterolateral tenderness. Range of motion was
90 to 150 degrees with pain. Appellant had a positive drop arm test. He had good abduction
strength but weakness with external rotation. Appellant had discomfort with reaching back.
Dr. Puskin calculated 15 percent right upper extremity impairment based on “Table 16-43” and
Table 16-11 of the A.M.A., Guides.4
On May 9, 2008 Dr. Berman reviewed the February 27, 2008 report of Dr. Pushkin. He
stated that the only abnormality indicated in Dr. Pushkin’s physical findings was pain with 90 to
150 degrees of range of motion. Because there is no Table 16-43 in the A.M.A., Guides, he
applied the range of motion findings to Figure 16-43 at page 477 regarding range of motion
measurements for adduction and abduction which provides for four percent impairment for 90
degrees of abduction. There is no impairment for 150 degrees of adduction.

1

The Board notes that neither the Federal Employees’ Compensation Act nor the implementing regulations
provide for a schedule award for loss of use of the back or to the body as a whole. See Guiseppe Aversa, 55 ECAB
164, 167 (2003). No schedule award is payable for a member, function or organ of the body not specified under the
Act or the implementing regulations. See J.Q., 59 ECAB __ (Docket No. 06-2152, issued March 5, 2008).
However, the schedule award provisions of the Act include the extremities and a claimant may be entitled to a
schedule award for permanent impairment to a lower extremity even though the cause of such impairment originates
in the spine. See Vanessa Young, 55 ECAB 575 (2004).
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
3

The Act provides for 312 weeks of compensation for 100 percent loss or loss of use of the upper extremity.
5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by one percent equals 3.12 weeks of compensation.
4

There is no Table 16-43 in the A.M.A., Guides.

2

By decision dated June 2, 2008, the Office granted appellant a schedule award for an
additional four percent right upper extremity impairment, or 12.48 weeks, from February 27 to
May 24, 2008.5
LEGAL PRECEDENT
Section 8107 of the Act6 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.7
ANALYSIS
By decision dated June 26, 2006, appellant received a schedule award for one percent
impairment to his right upper extremity based on sensory deficit. On June 2, 2008 the Office
granted a schedule award for an additional four percent right upper extremity impairment for
decreased range of motion. The Board finds that further development of the medical evidence is
required.
Dr. Pushkin stated that appellant had no atrophy of his right shoulder. There was some
anterolateral tenderness. Range of motion was 90 to 150 degrees with pain. Appellant had a
positive drop arm test. He had good abduction strength but weakness with external rotation.
Appellant had discomfort with reaching back. Dr. Puskin calculated 15 percent right upper
extremity impairment based on Table 16-43 of the A.M.A., Guides and Table 16-11. Because
there is no Table 16-43, it appears that he meant Figure 16-43 at page 477 which provides four
percent impairment for 90 degrees of abduction. Table 16-11 at page 484 involves upper
extremity motor deficit due to peripheral nerve disease. However, Dr. Pushkin did not explain
how he calculated impairment to appellant’s right upper extremity impairment based on Table
16-11. Additionally, Dr. Pushkin did not provide specific range of motion measurements for
appellant’s right shoulder external and internal rotation, and flexion and extension. Therefore,
his report lacks complete physical findings and is not sufficient to establish the degree of
appellant’s right upper extremity impairment. Because Dr. Berman calculated appellant’s
impairment based on the incomplete report of Dr. Brokaw, his report is insufficient to establish
appellant’s right upper extremity impairment. Therefore, the issue of his right upper extremity
requires further development of the medical evidence.
On remand, the Office should obtain a supplemental report from Dr. Brokaw with
complete physical findings, including full range of motion measurements regarding appellant’s
shoulder. Dr. Brokaw should explain his determination that appellant has impairment based on
Table 16-11. An Office medical adviser should then apply the findings in Dr. Brokaw’s report to
5

As noted, the Act provides for 312 weeks of compensation for 100 percent loss or loss of use of the upper
extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by four percent equals 12.48 weeks of compensation.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).

3

the A.M.A, Guides and calculate appellant’s right upper extremity impairment. After such
further development as it deems necessary, the Office should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is required on the issue of appellant’s right upper extremity impairment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2008 is set aside and the case is remanded for further
development consistent with this decision of the Board.
Issued: May 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

